Court of Appeal Number: 04-15-00219-CV, Trial Court No. 20I4-CV-0393
                                     and companion case                                       ^
        Court ofAppeal Number: 04-15-00218-CV, Trial Court No: 2014-CV-0392                        "vS

DAVID GOAD                                     §                IN THE FOUWTjHSOURT^
               Appellant,                      §                                  5, OO
V.                                             §
                                               §                             OF A
JAMIE OSBORNE                                  §
&                                              §
ERIC STREY                                     §
          Appellee's.                          §                SAN ANTONIO, TEXAS

                          SECOND REQUEST FOR MORE TIME

       Appellant. David Goad, makes this second request for more time to file his brief for

the following reasons:

        1. Appellant has previously e.xplained to the court that he suffered a stroke back in

2009 with subsequent heart surgery in 2010.

       2. Appellant is disabled as defined under the Americans with Disabilities Act.

       3. In February of 2009. appellant went into atrial fibrillation (a-fib) as a result of

being tortured; the stroke came shortly thereafter. This left appellant with post traumatic

stress disorder (PTSD).

       4. Appellant has symptoms of dementia. Attached and incorporated herein along with

other exhibits please find Exhibit "A." This is an article relating mental decline due to a-fib.

       5. See Exhibit "B" a 2010 letter from Texas Cardiac Arrhythmia. This letter

documents a heart rate of 261 beats per minute (bpm). This was a device (Holter monitor)

used for two days that was able to record a much high heart rate than other monitoring

eqipment. However, this is not even close to the much higher rates the appellant frequently

endured, rates so high the monitoring equipment the appellant used would display "ERROR."

It is believed that appellant's heart rate exceeded 300 bpm on these occasions and these
episodes lead to the discovery of the appellant's PTSD. Mainly, but not always, during

certain events or in certain environments the heart rate would skyrocket.

        6. The PTSD was discovered when the Holter monitor was in place. This documented

the appellant's heart rate more than doubling when he entered a certain environment. At times

the heart rate tripled, but this is not documented on a Holter monitor. Rather, it is estimated

based upon the condition the appellant was in, for example, the appellant would pass-out and

fall to the ground or have to sit down immediately. The 251 bpm recorded on the Holter

monitor only caused a brief delay in walking.

        7. Not only did the appellant have a-flb and a runaway heart rate, he also had flutter,

see Exhibit "C." 1can only say that death felt eminent on a daily bases.

        8. Exhibit "D" is the most current letter from a physician.

                                          SUMMARY


        9. Just in September, appellant has briefs due in this court (4th court of appeals), the

Texas Supreme Court 15-0663, and the Fifth Circuit Court of Appeals USDC No. 5:14-CV-

813. Additionally, a critical emergency motion was to be in the hands of the Western District

Court in San Antonio on July 20, 2015. Since July 17,2015, the appellant has suffered a

severe setback that has stopped him in his tracks. Since the 17th of July he has only been able

to write approximately 10 pages in total, all for "more time," believing health will quickly

improve. Health has not improved and it is not known when it will improve to a level that

will allow the appellant the capacity to complete his work. Each time a court threatens the

appellant with a dismissal it exacerbates the health issue.

       Although the surgery was a success, it did not alter the underling cause of the

appellant's illness and the a-fib does reoccur.

                                           REQUEST
        Appellant asks the court again to provide additional time to complete the brief. He

respectfully asks that he be allowed to provide notice to the court in 30 days time regarding

his ability to complete the brief as his health concerns have made deadlines all but impossible

to meet.


                                      DECLARATION


       L David Goad, if requested to do so, could and would competently testify under oath,
based upon my personal knowledge, to the matters stated herein:

        The information provided in the attached SECOND REQUEST FOR MORE TIME is
true.


      I freely swear under the penalty of perjurj' under the Laws of the United States of
America that my above statements are true and correct to the best of my knowledge.


August 3, 2015                                Respectfully submitted and attested to.




                                             DAVID GOAD, Plaintiffpro se
                                             1154 Rivertree Drive
                                             New Braunfels, Texas 78130
Please notice new phone number               512-730-0762




                           CERTIFICATE OF SERVICE

     The undersigned certifies that on September 10, 2015, this SECOND REQUEST
FOR MORE TIME was served on all parties in accordance with Texas Rules of Civil
Procedure as set out herein below:



        Jeremy R. Sloan, Esq.
        16500 San Pedro., Suite 410
        San Antonio, Texas 78232
        U.S. Mail



                                                     David Goad
•irisi Fibrillation's Rapid Heartbeat Can Speed Mental Decline -Hea... hilp:/,'wwvv.evcrydayhealth.com/news/atrial-fibrillation-rapid-hcartbc.
                     Brought to you by
                     Everyday Health


                        Racing Heartbeat Can Speed Mental Decline
                         By Jennifer J. Brown,PhD, ©jjunebrown


                        The rapid, Irregular heartbeat of atrial fibriUation is linked toearlier dementia.
                                                  Monday, January 13, 2014

                                                  People who have atrial fibrillation develop dementia at younger ages than
                                                  those without Afib, finds a new study that shines a light on the relationship
                                                  between heart health and brain health. Theresearch was published in
                                                  Neurology.




                                                  Atrial fibrillation, also called Afib, Is a common heart condition in which the
                        heartbeat becomes irregular, putting a person at higher risk for stroke and heart failure. In the aging
                        US. population, both Afib and dementia are on the rise. Stroke is known to affect brain function and
                        cause disability, but theeffect of theAfib that comes before stroke has not been clear.
                        'I have been interested in the overlap between heart health and brain health for a long time, said
                        Evan Thacker, PhD, anepidemiologist and author of thestudy, who ison the staff of the
                         Cardiovascular Health Research Unit at the University ofAlabama at Birmingham.


                        The connections between Afib and brain function are now coming into focus, said Dr. Thacker. We
                        studied atrial fibrillation in particular because several studies mthe past showed cognition test scores
                        were lower at one point, but did not track scores over time as people got older," heexplained. "As
                         people get into their seventies, eighties and nineties, scores tend to go down, and we wanted to see
                         if thatwould be truefor patients with atrial fibrillation as well. As people's cardiovascular systems
                         become less healthy, they need tothink about the impact on the restofthe body.
                         The Heart Heatth-Brain Health Link
                         The new study followed 5,150 healthy participants, aged 65 and up, for an average of seven years,
                         and found that552 ofthem developed Afib, 11 percent ofthe group. To screen for brain function,
                         participants took a test ofmemory, orientation, calculation and verbal fluency each year; scores
                         below 78 correct out of 100 pointed topossible dementia. Over time, scores went down more rapidly
                         for peoplewith Afib afterthey reached age 75, by an average oftwo points every five years.
                         As they aged, people who were diagnosed with Afib developed dementia two years earlier on
                         average, at age85. compared with age87 for people without Afib. People who were diagnosed with
                         stroke were not included in thestudy, so theacceleration ofdementia wasnotthought to be due to
                         stroke. But in the patients who had Afib, silent strokes caused by undetected clots may account for
                         some decline in brain function. People who developed Afib in the study were more likely to have
                         other heart conditions, including

                           • hypertension
                           • coronary heart disease
                           • heart failure

                         Treat the Heart Problem, Save the Brain?



                         It's possible thatany orall of these heart conditions influence brain function. What's clear isthat
                         heart health and brain health are connected as we age, according to Thacker; "One of the reasons
                         people with atrial fibrillation get cognitive decline may be due to small blood clots in the brain. Taking
                         blood thinners may help, like they help prevent a stroke." He added that investigators hope tofigure
                         cut which heart or blood clot or other medications may prevent loss of brain function in the coming



                         Cardiologist William Abraham, MD, an Everyday Health columnist. Professor ofInternal Medicine and
                         Chief of the Division of Cardiovascular Medicine at The Ohio State University College of Medicine In
                         Columbus, put the findings into practical perspective, "Atrial fibrillation Isoften a result of high blood
                                                                                                                                           /9'
                         pressure, so controlling high blood pressuremaybe a way to avoid both atrial fibrillation and the
                                                                                                                                      8/7/2014 9:16 AM
       Fibrillalioii's Rapid Heartbeat Can Speed Mental Decline - Hea... http://www.everydayhealth.com/news/atrial-fibrillatlon-rapid-heartbe.,
                        associated earlier dementia. Moreover, once atrial fibrillation occurs, the present findings support a
                        more aggressive approach to treatment (cardioversion or atrial fibrillation ablation) as another
                        possible way to avoid earlier dementia."


                        The mental decline of dementia has been linked to aging, and so has atrial fibrillation. But dementia
                        is not a normal part of aging. Instead, it is a set of symptoms including decreased brain functioning.
                        Changes in memory and language skills and, sometimes, delusions and hallucinations. Earlier
                        dementia is a heavy burden for the aging patient and caretakers. Patients with dementia often need
                        care 24 hours a day, and they may require constant supervision in order to remain safe. If further
                        research supports Thacker's findings, treating heart conditions like Afib, high blood pressure, and
                        heart failure could help lessen the dementia burden.

                            Last updated: V13/2014




                        Copyrigtit © 20t4 Everyday Healtli Media, U.C                              Ttiis site complies witti tie
                                                                                                   KOMcode standard for
                        The material on titis web site is provided for educational
                                                                                                   Irustwontiy tiealtti
                        purposes only, and is not to be used for medical advice,
                                                                                                   infornation; verify here.
                        diagnosis or treatment. See additional Information. Use of
                        ttiissite is subject to our terms of use and privacy pofcy.




2or2                                                                                                                               8/7/2014 9:16 AM
   Texas Cardiac Arrhythmia
                                                      ^OOON IN 35. Ste 700 Austin. TX 78705
                                                      (612) 807-3150 Fax (512)^8-7879
ADivision of Cardkwascular Specialists nf Texas, PA


16 August, 2010



To Whom It May Concern:

 Mr. Goad is cur.n«y under my oa. for a-veje^diao distu*an=e. We have now
 scheduled his surgery for asecond time on; August 19.2010.
 Due to Mr. Goad's heart condition, he is unable                                         h'^rt
 been revoked by the State of Texas. In Feb ry           ,      gaemed to occur on a dally
 rate at 261 beats per minute. This extremely high heart rate seemea xo ouwi
 basis.




 dumsiness and more.



  approxlmat^Ml^ after his surgery.


  Rodney P. Horton, MD
  Texas Cardiac Arrhythmia
 Texas Cardiac Arrhythmia

                                                 3000 N. IH 35. Ste 700 Austin, TX 78705
       www.tcaheart.com                              (512)807-3150 Fax {512)-458-7879




October 26, 2011


RE; David Goad DOB 1/16/57



To whom it may concern,

This letter s^esJo-doGuro^^ Mr. David Goad's previously documented diagnosis of atrial
fibrillation gnd a^ial flutter. ^These abnormal cardiac arrhythmias cause erratic and rapid
electrical condiJCtTOfv4n tbe hdart leading to severe symptoms and a potential decrease In
cardiac output. Mr. Goad's symptoms included profound fatigue, heart palpitations,
dizziness and shortness of breath. These symptoms have been debilitating for him.
Respectful,


              l/r
Rodney P. f^rton, MD




                                                                                              '6'
                                                OUR MISSION "To Extend the Healing Ministry of Jesus Christ"


         CHRISTUS.
         SANTA ROSA MEDICAL GROUP
         Family Medicine
         Bulverde




Claudlo C. Toledo, M.D.
CSRMG

19851 State Hwy 46W
Spring Branch, TX 78070
(830)438-8866


April 20, 2015

To Whom It May Concern,


Mr. David Goad (DOB: 01/16/1957} has a medical condition which prevents him from working pending
completion of diagnostic studies and definitive treatment.

In addition because of the nature of his cardiac condition, I recommend that he be allowed to be seated
when necessary, as acute flare ups are episodic, and that some leniency be allowed regarding scheduling
of appointments and proceedings.

Sincerely,




Claudio Toledo, M.D.




       19851 State Highway 46 W ( Suite 201
       Spring Branch ] TX 79070
       Tell 830.438.8866 | Fax 830.438.9084